Pee Curiam.
This suit was brought by the plaintiff to recover compensation for injuries received in a collision between an automobile, which she was driving along the turnpike between Paterson and Pompton, and a bus of the Public Service Coordinated Transport, which was traveling in an opposite direction. The accident occurred on a foggy, rainy night. The claim of the plaintiff was based upon the contention that the *1230collision occurred through the carelessness of the driver of the bus in swinging over from his right-hand side of the highway, across the middle line thereof, to where the plaintiff’s car was being driven, without any notice given by him • of his intention to do so. The defense was absolutely contradictory of the testimony offered by the plaintiff in support of her contention. The proof submitted by it was, that the bus was traveling on the right-hand side of the road and that the plaintiff suddenly swung across the middle line thereof, and ran into the bus.
The testimonjr submitted on behalf of the defendant so overwhelmingly supports the conclusion that the collision was due solely to the negligence of the plaintiff, as to demonstrate that the verdict of the jury was the result either of clear misunderstanding of the testimony, or of a prejudice against the defendant corporation and in favor of the plaintiff.
We conclude that the rule to show cause should be made absolute.